Citation Nr: 0433875	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  04-09 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
osteochondritis dissecans, postoperative, currently evaluated 
as 20 percent disabling. 

2.  Entitlement to an increased evaluation for degenerative 
joint disease, left knee, currently evaluated as 10 percent 
disabling.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to August 1981.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2003 rating 
decision, by the Columbia, South Carolina, Regional Office 
(RO).

In September 2004, the veteran appeared and offered testimony 
before the undersigned Veterans Law Judge (VLJ) in 
Washington, D.C.  A transcript of that hearing is of record.  
At his hearing, the veteran submitted additional evidence, 
and waived his right to initial review by the RO.  See 38 
C.F.R. § 20.1304 (2004).  

At his September 2004 hearing, the veteran again raised the 
issue of entitlement to an earlier effective date for the 
grant of service connection for his left knee disability.  
The record reflect the following pertinent details:

August 1981		Veteran released from service 
because of physical 
disability with severance pay
February 1982	Veteran applies for compensation for left 
knee disability
March 1982		Veteran calls RO to provide information 
about 
in-service treatment; informs RO that he 
is then an 
inpatient at VAMC, Decatur, Georgia
May 1982		RO requests veteran to provide service 
medical records
June 1982		RO receives notice that veteran failed to 
report for 
examination scheduled for May 1982
August 1982		Veteran provides 38 pages of service 
medical records
October 1982		RO receives notice that veteran 
failed to report for 
examination scheduled for September 1982
November 1982	RO notifies veteran that his claim was 
denied since he 
did not report for his scheduled 
examination
November 1990	Veteran files a statement requesting 
information
concerning the status of his claim for 
service connection 
for a left knee disability
February 1991	Veteran reports for VA examinations
August 1991		RO grants service connection for 
left knee disability 
with 20 percent rating effective from 
date that veteran's statement was 
received in November 1990

Compensation at the 20 percent rate was withheld from the 
date of the veteran's award, December 1, 1990, until the 
disability severance pay the veteran had received was 
recouped, apparently during September 1994.  In statements 
received in July 2000, February 2003, May 2003, and March 
2004, as well as at his hearing in September 2004, the 
veteran has expressed his disagreement with the effective 
date assigned for the grant of service connection for his 
left knee disability.  In a statement dated in July 2000 as 
well as at his hearing, the veteran reported that he did 
report for a medical examination in 1982 at the VAMC in 
Decatur.  The record reflects that after the veteran reported 
in March 1982 that he was then a patient at the VAMC in 
Decatur, the RO requested records concerning this admission 
in May 1982 and August 1982, but received no response.  It 
does not appear that the RO has again requested medical 
records from this facility for 1982, even after the veteran 
reported in July 2000 and thereafter that he had received an 
examination there in 1982.  As this matter has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran essentially contends that his service-connected 
left knee disorder is more disabling than reflected by the 20 
percent disability rating currently assigned.  He maintains 
that he experiences pain on a daily basis, which requires him 
to stay on medication.  The veteran indicates that he 
currently wears a knee brace and uses a cane for ambulation.  
The veteran further indicates that doctors have shown him, on 
x-rays, that there is no cartilage in the knee, which causes 
greater pain when the bones rub against each other.  

The Board notes that the RO has assigned a 20 percent 
disability rating for the postoperative osteochondritis 
dissecans of the left knee, under Diagnostic Code 5257, and a 
separate 10 percent disability evaluation is assigned for 
arthritis of the left knee under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).  In addition, in 
VAOPGCPREC 9-2004, the General Counsel explained that a knee 
disability may be rated simultaneously under both Diagnostic 
Codes 5260 and 5261.  See Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) (permitting separate evaluations for separate 
problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14).  

The Board finds that specific additional development of the 
claim on appeal is warranted.  Significantly, the record 
reflects that when the veteran underwent a VA rating 
examination in January 2003, the claims file was not 
available to the examiner.  The examiner noted that gait was 
abnormal and the veteran favored his left knee.  He also 
noted that the veteran required a brace as well as a cane for 
ambulation.  However, the examiner indicated that the left 
knee revealed no drawer and McMurray's signs.  Based upon 
these findings, in its March 2003 rating decision, the RO 
determined that there was no instability or subluxation in 
the left knee.  

At his personal hearing in September 2004, the veteran 
contended that a higher rating is warranted for his left knee 
disorder.  In this regard, the veteran testified that the 
knee pain causes difficulty sleeping.  The veteran indicated 
that his left knee has greatly worsened since the last 
examination in January 2003.  The veteran noted that he was 
recently prescribed a knee brace that has a pump, which helps 
to adjust the knee joint and keep it in place.  The veteran 
indicated that he had problems with instability in the left 
knee.  The veteran indicated that he was currently unemployed 
as a result of a work-related back injury; however, he 
contended that he injured his back when his left knee gave 
out causing him to fall.  The veteran indicated that his 
doctors have told him that he will eventually need a total 
knee replacement; however, he was advised that there is no 
guarantee that such a procedure would help his knee.  

Submitted at the hearing were VA outpatient treatment 
reports, dated from February 2002 to September 2004, which 
show that the veteran continued to receive clinical 
evaluation and treatment for his chronic left knee disorder.  
These records show that the veteran has been prescribed a 
cane and a knee brace, has received steroid injections with 
little relief, and was undergoing physical therapy until 
recently.  During a clinical visit in August 2004, 
examination revealed small effusion in the left knee, with 
palpable deformity of the medial joint line; the assessment 
was left knee, post-traumatic degenerative joint disease.  
The clinical findings, together with the veteran's testimony, 
suggest that he is experiencing some instability as a result 
of his osteochondritis dissecans of the left knee.  When, as 
here, the veteran alleges that his disability has worsened, a 
new examination is required if there is insufficient evidence 
of record to make this determination.  Additionally, as noted 
above, it the January 2003 examination was conducted without 
benefit of the claims file.  Since the examiner did not have 
the opportunity to review the veteran's records prior to the 
examinations, re-examination is in order. 

The Board further notes that the March 2003 rating decision 
noted that the veteran was scheduled for a future examination 
in March 2004.  While additional records were added to the 
record at the hearing, dating from July 2002 through 
September 2004, there is no indication that the veteran was 
afforded a VA examination.  On remand, the RO should 
determine whether such an examination was conducted; and if 
so, the RO must obtain a copy of the examination and 
associate it with the claims folder. 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO should request the veteran to 
identify all medical providers from whom 
he has received treatment for his left 
knee disorder since January 2003.  The RO 
should obtain copies of all treatment 
records referred to by the veteran, and 
which have not already been associated 
with the claims folder, to include a copy 
of any VA examination conducted in March 
2004.  Any and all VA treatment records 
not already on file must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.

2.  Thereafter, the veteran should be 
scheduled for an examination by an 
appropriate specialist to ascertain the 
severity of his left knee disorders, to 
include left knee osteochondritis 
dissecans, postoperative, and 
degenerative joint disease of the left 
knee.  The claims file must be provided 
to the examiner for review in conjunction 
with the examination.  All testing deemed 
necessary should be performed.  The 
examiner should record pertinent 
complaints, symptoms, and clinical 
findings.  The functional range of motion 
for the left knee, that is, that motion 
which the veteran can achieve without 
pain, should be clearly designated.  The 
examiner should specifically state 
whether there is subluxation or lateral 
instability and, if so, the severity of 
the subluxation or instability.  The 
examiner should describe any functional 
loss due to pain, weakness, or other 
symptoms attributable to left knee 
pathology, and provide an opinion as to 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use.  The 
examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms, 
and comment on the effects of the left 
knee disability upon the veteran's 
ordinary activity and his ability to 
function in the work place.  

3.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
on the basis of all evidence of record, 
to include those received at the Board in 
September 2004, and all applicable laws 
and regulations.  Consideration should 
specifically be given to the question of 
whether separate ratings may be assigned 
for the left knee disability based on 
decreased flexion and extension.  The RO 
also should consider the degree of 
functional loss due to pain.  

4.  If this determination remains 
unfavorable to the veteran in any way, he 
should be furnished a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must provide reasons and bases for the 
decisions reached.  Thereafter, the 
veteran and should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



